Citation Nr: 1429624	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 until August 1973.  He died in March 2008 and the appellant is his surviving spouse.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied service connection for the cause of the Veteran's death.  The appellant appealed the denial in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative. 


FINDINGS OF FACT

1.  The Veteran died in March 2008.

2.  At the time of the Veteran's death, service connection had been established for residuals of prostate cancer, anxiety reaction, lumbosacral strain, fractures of the left clavicle and scapula with arthralgia of the shoulders, bilateral hearing loss, fracture of the right mandible and maxilla, fracture of the nose, residuals of a right leg wound, plantar callosity of the right foot, and erectile dysfunction associated with for residuals of prostate cancer.

3.  The cause of the Veteran's death, acute myelogenous leukemia, was not related to service, or a service-connected disability.

CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury incurred in or aggravated by service, nor did any such disease or injury contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The appellant is seeking to establish service connection for the cause of the Veteran's death.  To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or that it substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The cause of the Veteran's death, as indicated in his certificate of death, was acute myelogenous leukemia.  Leukemia is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, including leukemia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied.  The disease subject to such a presumption include hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma.  38 C.F.R. § 3.309(e) (2013).  The Veteran's cause of death, acute myelogenous leukemia, is not among those diseases for which the herbicide presumption of 38 C.F.R. § 3.309 applies; nonetheless, where the evidence does not warrant presumptive service connection an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran died in March 2008, and the certificate of death issued by the Department of Community Health of the State of Michigan indicated that the primary and only cause of death was acute myelogenous leukemia.  The Veteran's service treatment records, while appearing complete, do not reflect complaints or treatment referable to acute myelogenous leukemia, to include on separation examination and report of medical history in March 1973.

Following separation from service in August 1973, the record reflects that the Veteran had a complex medical history including diagnosis of carcinoma of the prostate in February the 2000 and radical retropubic nerve-sparing prostatectomy in May 2000.

In November 2006 the Veteran underwent a bone marrow biopsy which revealed myelodysplastic syndrome with refractory anemia.  In July 2007 the Veteran was seen for follow-up at a private facility and stated that he believes that he had acute leukemia but had not yet been told about it which made him upset.  It was emphasized to the Veteran that based on his November 2006 bone marrow biopsy, "[a]s of now, there is no objective findings to support [the Veteran's] statement that he has acute leukemia."

In January 2008 the Veteran underwent a bone marrow biopsy for the purposes of establishing a definitive diagnosis of acute myelogenous leukemia.  In March 2008 the Veteran presented at a hospital with complaints of shortness of breath, weakness, abdominal pain radiating to the back, and abdominal distention.  It was noted at that time that the Veteran's past medical history was productive of coronary artery disease, myocardial infarctions, chronic obstructive pulmonary disease, hypertension, prostate cancer, renal stones, renal cancer, and arthritis.  In addition, the Veteran endorsed a personal history of smoking and a family history of heart disease and cancer.  The Veteran subsequently passed away on March 21, 2008.

In her substantive appeal Board, the appellant stated that she believed the Veteran's service-connected prostate cancer had weakened his immune system and rendered him "unable to properly fight his leukemia."  The appellant is competent to testify with regard to those signs and symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of cancer and determination of its underlying cause are well beyond her lay competence.  Similarly, whether underlying disorders contributed or hastened the Veteran's death is a medical determination also well beyond the appellant's lay competence.  Thus, though the appellant may believe that one or more of the Veteran's service-connected disabilities contributed to his death, her assertion is of no probative value in establishing service connection for the Veteran's cause of death. 

Prior to his death, the Veteran submitted a VA article from October 2007 entitled Agent Orange Review which indicated that a 2006 report from the National Academy of Sciences Institute of Medicine had a special focus on "scientific evidence that might link acute myelogenous leukemia . . . to herbicide or dioxin exposure."  Generic information from a medical journal, treatise, or website is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  While a medical article or treatise can provide support for a claim, it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 316-17.  Here, no such medical opinion has been associated with the record, and the Board further notes that the articles submitted by the appellant reflects only that VA has been considering a possible link between Agent Orange and acute myelogenous leukemia - not that such a link had been scientifically or legally established.  In total, the article carries no probative weight for the purposes of establishing a nexus between the Veteran's acute myelogenous leukemia and service, to include Agent Orange exposure.

In a July 2009 letter, one of the Veteran's private physicians, a doctor of osteopathic medicine, opined that the Veteran had been healthy until the year 2000 when he was diagnosed with prostate cancer.  This began a period of "many urinary tract infections," and in 2006 kidney cancer was identified.  The doctor commented that the Veteran was exposed to Agent Orange while in Vietnam and that he was of the belief that "all of his cancers were a result of Agent Orange."  In considering the probative weight of the foregoing opinion the Board notes there is no indication of what records, if any, were reviewed prior to reaching the opinion indicated.  Furthermore, while mentioning prostate cancer specifically, the private physician stated only in general terms that "all of [the Veteran's] cancers" were related to Agent Orange exposure.   The opinion was not accompanied by clinical data, analysis, or underlying rationale, nor was it supported by medical treatise or consideration of the Veteran's history is a smoker or family history of cancer.

In contrast to the private opinion, in November 2010 a VA examiner reviewed the Veteran's private medical records, service treatment records, and VA records before concluding that acute myelogenous leukemia was not caused by or result of service-connected disabilities or his exposure to Agent Orange while stationed in Vietnam.  In arriving at this conclusion, the examiner commented on the notable lack "credible medical literature" to support the conclusion that any of the Veteran's service-connected disabilities were related to acute myelogenous leukemia.  She went on to note the Veteran's history of smoking which, the examiner commented, is a known "cause in the development of myelogenous leukemia."  Additionally, the examiner reported that the rate of occurrence of myelogenous leukemia increases with the natural aging process, and that it is more common in males than females.

The Board finds the opinion of the VA examiner to be highly probative insofar as it was reached following review of pertinent evidence, supported by consideration of medical treatises, and actively considered the Veteran's contributory medical history.  Accordingly, the VA examiner's well-reasoned opinion that acute myelogenous leukemia was not caused by in-service exposure to Agent Orange and was unrelated to service-connected disabilities is more probative than private 2009 opinion to the contrary.

In total, the competent evidence indicates that the Veteran's cause of death was acute myelogenous leukemia, and that acute myelogenous leukemia was unrelated to service or a service-connected disease or disability.  The Board recognizes the Veteran's more than 20 year history of honorable service in the United States Air Force, and while sympathetic to the appellant's loss of her husband, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  A notice letter was sent to the appellant in July 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the letter did not advise the appellant of the conditions for which the Veteran was service-connected, the letter advised the appellant to "provide medical evidence that will show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service."  The appellant has proffered specific arguments as to why the leukemia should be service-connected, including arguing it was due to exposure to herbicides and/or secondary to the service-connected prostate cancer.  The claimant has been represented throughout the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Thus, the Board finds the appellant meaningfully participated in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

VA also has a duty to assist in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the Veteran's claim").

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008). 

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  Furthermore, in November 2010 a VA examiner reviewed the claims file, laid a factual foundation, and offered an opinion consistent with the record.  As such, the Board finds the November 2010 VA opinion to be adequate.  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


